--------------------------------------------------------------------------------

Exhibit 10.9

Contract No.: 14060408-2011(EPD) 00018

DOMESTIC FACTORING CONTRACT

[Recourse Factoring/Non-recourse Factoring]

 

SPECIAL INSTRUCTIONS: THE CONTRACT IS ENTERED INTO BY BOTH PARTIES UPON A MUTUAL
AND VOLUNTARY BASIS AND NEGOTIATIONS IN ACCORDANCE WITH LAWS. ALL THE ARTICLES
OF THE CONTRACT INDICATE AUTHENTIC INTENTS OF BOTH PARTIES. FOR PURPOSE OF
PROTECTING LEGAL RIGHTS OF PARTY B, PARTY A HEREBY DRAWS PARTY B’S ATTENTION ON
ALL ARTICLES HEREOF REGARDING DUTIES AND RESPONSIBILITIES OF EACH PARTY,
PARTICULARLY THOSE SECTIONS IN BOLD.

--------------------------------------------------------------------------------

Exhibit 10.9

PARTY A: Industrial and Commercial Bank of China Limited Jianyang Branch
DOMICILE (ADDRESS): No. 5 Ren Min Road, Jianyang City
PERSON IN CHARGE: Qiu Ansheng


PARTY B: Fujian Yaxin Food Co., Ltd
DOMICILE (ADDRESS): Ta Xia Industrial Garden District Jianyang City
LEGAL REPRESENTATIVE: Ye Wenyue


WHEREAS: Party B applies for domestic recourse factoring [recourse
factoring/non-recourse factoring] services with Party A based upon account
receivables formed between Party B, as the seller, and a purchaser. For purpose
of clarifying responsibilities and adhering to credits, both Party A and Party B
enter into this Domestic Factoring Contract (the “Contract”) based upon mutual
negotiations in accordance with Contracts Law of People’s Republic of China and
relevant laws and regulations.

ARTICLE 1     DEFINITIONS

Except for otherwise agreed under the Contract, the following terms shall have
the following respective meanings:

1.1     Recourse Factoring means that Party B transfers to Party A its account
receivables that originate from product sales to purchasers, provision of
services by Party B as well as based upon other reasons. Party A will provide
Party B with account receivables financing services and related comprehensive
financing services. If any purchaser fails to pay off account receivables within
an agreed period, Party A is authorized to collect the outstanding receivables;

1.2     Non-recourse Factoring means that Party B transfers to Party A its
account receivables that originate from product sales to purchasers, provision
of services by Party B as well as based upon other reasons. Party A will provide
Party B account receivables financing services and related comprehensive
financing services. If any purchaser fails to pay off account receivables within
an agreed period due to accounting or credits reasons, Party A is not authorized
to collect the outstanding receivables;

1.3     Purchase and Sale or Service Contract means any contracts entered into
by and between Party B and purchasers, upon which account receivables under the
Contract occur;

1.4     Account Receivables means sole, concrete, specific and exclusive,
undisputable and legitimate credits deriving from authentic, legitimate
transactions and relationship of debts and credits that exist between Party B
and purchasers and then transferred from Party B to Party A;

1.5     Actual Amount of Account Receivables Invoice means the balance between
the invoice amount and any loan that has been paid off;

1.6     Amount of Factoring Financing means financing amount of account
receivables provided by Party A to Party B under the Contract;

--------------------------------------------------------------------------------

Exhibit 10.9

1.7     Settlement Day means that the date for colleting nonrecurring interests
will be the date when Party A issues the financing; the date for colleting
monthly interests will be the twentieth day of each month; the date for
collecting quarterly interests will be the twentieth day of the third month of
each quarter.

1.8     Factoring Balance means the remaining fund after account receivables
actually collected by Party deducts financing principal, financing interest,
overdue fines and relevant fees.

1.9     Factoring Account means a special account that is opened by Party A
under Party B’s services and used for collecting account receivables, deducting
principal and interests of factoring financing, paying factoring balance, which
is the solely legitimate account for collecting account receivables under this
Contract;

1.10     Commission Fee of Factoring means fees that are collected by Party A
for providing financing and other services to Party B in accordance with the
Contract.

ARTICLE 2     REPRESENTATIONS AND WARRANTIES OF PARTY B

2.1     Party B is a duly organized legal person and validly existing under the
laws of the place of its incorporation or establishment (or a branch legally
authorized by a legal person). Party B has valid business license and assets,
and conduct legal business.

2.2     Party B has all the requisite power to fulfill rights and obligations
under the Contract.

2.3     Signing and execution of the Contract will not disobey or conflict with
any laws and regulations which Party B should obey; execution of the Contract
will not cause Party B to disobey any other contracts or documents and bylaws
which approve Party B’s establishment.

2.4     All the materials provided by Party B to Party A are authentic, accurate
and integrated without any concealment or any material debt that is not
disclosed to Party A.

2.5     It is authentic, legitimate, valid and undisputable for the relationship
of debts and credits originating from any Purchase and Sale Service Contract
based upon which Account Receivables transferred from Party B to Party A exist.

2.6     No provisions in any Purchase and Sale Service Contract will prohibit
assignment of Account Receivables.

2.7     The ownership of the Account Receivables transferred from Party B to
Party A is clean and unencumbered without any pledge for a third party or other
priority claims.

2.8     When the Contract becomes effective, there does not exist any pending
litigation, arbitration or other potential material dispute that are against
Party B and may trigger objectively disadvantaged effects on Party B in any
manner.

2.9     The most updated financial statements provided by Party A are made in
accordance with applicable Chinese laws and ordinances as well as accounting
standards, which integratedly, authentically and fairly reflect financial
situation and achievements as of certain financial period. After the date of the
financial statements, business or financial status of Party B shall not
materially change in a disadvantaged manner.

--------------------------------------------------------------------------------

Exhibit 10.9

2.10     The purpose for the Factoring Account No. 1406040819600040756 opened by
Party B under the services of Party A is to collect relevant Account Receivables
and deduct both principle and interests of factoring financing. Without Party
A’s consent, Party B is not allowed to withdraw any amount from the Factoring
Account or issue an order of payment from such Factoring Account.

2.11     Party B vests in Party A’s conduct daily supervision over the Factoring
Account, including, but not limited to, the acknowledgement and record of the
capital income and payment of such Factoring Account and assist Party A to
verify each collected payment.

2.12     In the following events, Party A is authorized to directly deduct
corresponding principal and interest and other related fees:

  (1)

As of the Settlement Day as specified in the Contract, Party B fails to pay off
interest due;

        (2)

As of the financing maturity day (including when Party A declares an
acceleration of maturity), Party B fails to pay the total principal and interest
of the financing capital;

        (3)

The corresponding Account Receivables of the financing paid reach the Factoring
Account in advance.

2.13     In the event that as of the financing maturity day, the amount in the
Factoring Account is not enough to pay off the corresponding factoring principle
and interest, Party A is authorized to deduct the respective amount from any
account of Party B opened under services of Party A or in other branches of
Industrial and Commercial Bank of China Limited to pay off all the principle and
interest of the financing loan and other due fees. This Article will be
inapplicable to Non-recourse Factoring save that Party A notices Party B to
buyback the Account Receivables in accordance with Article 6.3 of the Contract.

2.14     The purpose of financing under the Contract is purchase of raw
materials. Party B is not allowed to use the financing capital for other
purposes.

ARTICLE 3     AMOUNT OF FACTORING FINANCING AND TERM

3.1     Party B shall transfer credits of the Account Receivables and relevant
rights to Party A. After Party A’s examination and rectification, Party A shall
issue RMB2,600,000 (amount in words: Two Million and Six Hundred Thousand,
amount in words shall govern in the event that amount in figures conflicts with
amount in words) factoring financing to Party B in a lump sum in accordance with
the corresponding Amount of Factoring Financing with respect to invoice of each
of the Account Receivables under the Contract (please refer to the appendix
named Transfer List of Account Receivables).

3.2     The term of each corresponding factoring financing with respect to the
invoice of each of the Account Receivables issued by Party A to Party B will be
from the factoring financing issuance day to the financing repayment day as
agreed by both Party A and Party B. Please also refer to the Transfer List of
Account Receivables.

--------------------------------------------------------------------------------

Exhibit 10.9

3.3     The actual financing issuance day and the repayment day shall be in
accordance with the receipt for loan. The receipt for loan is one of the parts
of the Contract and has equal legal effect. If the receipt for the loan
conflicts with the Transfer List of Account Receivables with respect to the
Amount of Factoring Financing, the term of factoring financing and so on, the
receipt for loan shall govern.

ARTICLE 4     INTEREST RATE, INTEREST AND FEES OF FACTORING FINANCING

4.1     The interest rate of the factoring financing shall be in accordance with
the Transfer List of Account Receivables.

4.2     The interest rate of the factoring financing shall be in accordance with
item 4.2.(2):

  (1)

Three months Shanghai Interbank Offered Rate announced one working day prior to
the financial issuance day plus ____ basis point (BP) (annual interest rate of
____% or monthly interest rate of ____ ‰ ).

        (2)

Benchmark rate of financing issuance day plus floating range. The benchmark rate
shall adjust up zero% (up/down/zero) based upon the RMB loan interest rate at
the corresponding level announced by the People’s Bank of China within a certain
period, in accordance with the term of the factoring financing as agreed in
Article 3.2.

4.3     In the event that the benchmark interest rate is adjusted after the
issuance of the factoring financing, the interest rate is decided in accordance
with Article 4.2(2) shall be adjusted in accordance with the section (3):

  (1)

The interest rate will be adjusted once a cycle,_________(1 month/3 months/6
months/12 months) shall be a cycle. The first interest determination day shall
be the financing issuance day. The second interest determination day shall be
the corresponding date after the first cycle expires and the determination day
for the other cycles shall be calculated accordingly. If no corresponding day
exists in the month when the interest rate is adjusted with respect to the
financing issuance day, the last day of the month shall be the corresponding
day. In each day with a determined interest, the financing interest rate shall
be adjusted and the interest shall be calculated based upon different period in
accordance with a valid benchmark interest rate of that day and the floating
range as specified under this Article.

        (2)

On each of June 21 and December 21 after the financing issuance day, the
interest rate shall be adjusted based upon a valid benchmark interest rate and
floating range as specified in this Article on that day.

        (3)

The financing interest rate will not be adjusted during the term of the
Contract.

        (4)

________________________________________________________


--------------------------------------------------------------------------------

Exhibit 10.9

4.4     In the event that the financing expires and Party B fails to pay off
such financing, the above interest rate shall also be applicable for the overdue
part of the financing.

4.5     If the People’s Bank of China updates the loan interest rate, relevant
rules of People’s Bank of China shall be applied.

4.6     The interest of the financing under the Contract shall be settled in
accordance with_________:

  (1)

Settling the interest at the time of issuing the financing;

        (2)

After the issuance of the financing, the interest shall be settled _____(daily
interest rate=annual interest rate/360), the monthly interest rate
(monthly/quarterly). In the event that the financing matures, the interest shall
be paid off in accordance with the principle. Please see the Transfer List of
Account Receivables. If the interest is settled monthly, the settlement date is
the twentieth day of each month; if the interest is settled quarterly, the
settlement date shall be the twentieth day of each quarter ( that is March,
June, September, and December).

4.7     If the interest is settled in accordance with Article 4.6(1), Party A
shall deduct the financing interest at the time of issuing the financing; if the
interest is settled in accordance with Article 4.6(2), Party B shall deposit the
interest to the Factoring Account prior to the Settlement Day and Party A is
authorized to directly deduct the interest from the Factoring Account. On the
maturity day, unsettled interest shall be paid off together with the principal.

ARTICLE 5     REPURCHASE OF THE ACCOUNT RECEIVABLES

5.1     The Account Receivables hereunder shall be collected in the second way
provided below, which is specified in the Transfer List of the Account
Receivables:

  (1)

Party A shall be responsible for the management and collection of the Account
Receivables;

        (2)

Party B shall urge the purchaser to deposit the Account Receivables into the
factoring account in a timely manner.

5.2     Party A shall, after it receives the full payment of the purchaser,
check the factoring finance items corresponding to the Account Receivables item
by item. If there is no conflict after making the check, the factoring finance
items corresponding to the Account Receivables shall be crossed out from the
Transfer List of the Account Receivables. Party A shall pay the factoring
balance, if any, to Party B in a timely manner.

--------------------------------------------------------------------------------

Exhibit 10.9

ARTICLE 6     CONDITIONS, METHOD AND PROCEDURE OF REPURCHASE OF THE ACCOUNT
RECEIVABLES

6.1     Party B shall conduct a purchase of the factoring services in accordance
with the Party’s notice in the event that Party B’s false representations or
guarantees adversely affect the repayment of the Account Receivables under the
Contract.

6.2     Except for Article 6.1, Party B shall conduct a repurchase the recourse
factoring services satisfying the following requirements in line with Party A’s
notice:

  (1)

The purchaser challenges the repayment of the Account Receivables under the
Contract due to damages of products or other reasons and refuses to pay for or
fully pay for the Account Receivables;

        (2)

On the maturity day of the factoring financing, Party A does not receive any
payment from the purchaser or the payment by the purchase fails to fully pay off
the principal, interest, fine or other fees of the financing;

        (3)

The financing of the Account Receivables is declared mature by Party A in the
event that any breach of the Contract occurs as specified in Article 9 hereof.

6.3     Party B shall repurchase the Account Receivables as per Party A's notice
in case of any Non-recourse Factoring business which satisfies the following
conditions:

  (1)

the purchaser raises challenges to the repayment of the Account Receivables
hereunder due to the loss of the goods or any other reason with no regard to
financial and credit condition, and further refuses to pay or underpay the
Account Receivables;

        (2)

any trade dispute (including but not limited to dispute over quality, technology
and service), debt dispute and debt recourse arising between Party B and the
purchaser or between Party B and other debtors leads to the purchaser's failure
to pay the Account Receivables within the time limit specified in the Purchase
and Sale or Service Contract;

        (3)

after the execution of this Contract, Party A finds that the Account Receivables
used to transact the Non-recourse Factoring business fail to satisfy the
conditions provided herein.

6.4     Party B shall repurchase the corresponding Account Receivables in
accordance with Party A’s requirements within three (3) days upon Party B’s
receipt of Party A’s notice of repurchasing the Account Receivables; If Party B
repurchases the Account Receivables in full, the Contract shall terminate when
Party A and Party B enter into a written document to confirm the repurchase of
the Account Receivables and the repurchase amount has been collected.

 

 

--------------------------------------------------------------------------------

Exhibit 10.9

ARTICLE 7     RIGHTS AND OBLIGATIONS OF PARTY B

7.1     Party B shall exercise the rights and perform the obligations as
follows:

  (1)

Party B has the right to require Party A to provide financing as agreed herein;

          (2)

Party B shall pay a factoring business handling charge, factoring financing
interest, delayed repayment interest and other related fees as provided herein,
and perform its repurchase obligation hereunder;

          (3)

Party B shall reach agreement with the purchaser that the accounts receivable
shall be directly remitted to the factoring account by the purchaser; as for the
those that cannot be transferred directly into the factoring account through the
settlement by bill, Party B shall ensure that it transfers the money into the
factoring account once it receives such money in a timely manner;

          (4)

Party B shall actively coordinate with Party A for its investigation of Party
B’s operation and financial conditions, and promptly provide Party A with
accounting and financial statements and other materials at Party A’s request;

          (5)

Party B shall provide necessary assistance in Party A’s payment collection
measures or action against the purchaser;

          (6)

Party B shall provide Party A with a guarantee for performance of its
obligations hereunder, which is satisfactory to Party A. If the guarantee
provided by Party B is a maximum amount guarantee, the name of such guarantee
contract is: Maximum Guarantee Contract, and its contract number shall is 0021
Jian Yang (Di) Zi 2010.

          (7)

Party B shall notify Party A of any of the following events within 5 days upon
occurrence of such event, and shall provide materials with respect to such
event:

           

 * Any event resulting in breach of contract

 * Any anticipatory breach or any event which may damage Party A’s interests
   hereunder;

 * Being involved in any litigation, arbitration procedures or claim in any form
   in which Party B is accountable for an amount of more than RMB ________or
   other currencies equivalent;

 * Change of the company’s name, domicile, registered capital, business scope,
   type and amendment of company’s Articles of Association, or shareholding
   restructuring, contracting, leasing, consolidation, split, joint operation,
   contract or equity joint venture, or any significant change to company’s
   financial status, alteration of stock equity and other major events;

          (8)

If the guarantee is in any form provided by the purchaser or any third party for
Party B’s Account Receivables is assignable, Party B shall assign the guarantee
to Party A; if the guarantee is not assignable, Party B shall assist Party A
with recoursing the debt when necessary.

        (9)

Besides the Account Receivables and the related rights assigned to Party A,
Party B shall continue to perform other obligations under the Purchase and Sale
or Service Contract;

        (10)

Party B shall not execute any agreement or document which is sufficient to
damage Party A’s interests hereunder, or conduct any act which is sufficient to
damage Party A’s interests after this Contract becomes effective.


--------------------------------------------------------------------------------

Exhibit 10.9

7.2     Except as provided in Article 7.1 herein, Party B shall bear ultimate
repayment liability for the financing under Recourse Factoring business. Any
reason which causes failure to collect the Account Receivables in time and in
full amount, shall not prejudice Party A’s excising and realizing its right of
recourse against Party B.

ARTICLE 8     RIGHTS AND OBLIGATIONS OF PARTY A

8.1     Party A shall exercise the rights and perform the obligations as
follows:

  (1)

After this Contract becomes effective, the Account Receivables shall be assigned
to Party A, and Party A shall enjoy all the rights with respect to the Account
Receivables;

        (2)

If Party B fails to repurchase the Account Receivables which should be
repurchased, Party A has the right to exercise its right of offset and right of
recourse; namely, Party A may directly deduct the amount to be repurchased from
any account of Party B opened with Party A or any other branches of ICBC, or
recourse the money overdue;

        (3)

Party A has the right to obtain and keep the original invoices of the Account
Receivables until the principal and interest of the factoring finance hereunder
is paid off; after the principal and interest of the factoring finance is paid
off, Party A shall return the corresponding original invoices of the Account
Receivables to Party B in a timely manner;

        (4)

Party A shall advance the factoring finance to Party B and provide other
services as stipulated by this Contract;

        (5)

Party A shall keep confidential the information and materials regarding the
debts, financial status, operation and production provided by Party B, except as
otherwise provided herein or by law.

 


--------------------------------------------------------------------------------

Exhibit 10.9

8.2     Besides the rights provided in the preceding article, Party A is also
entitled to the following rights in Recourse Factoring business:

    (1) Before the principal and interest of the factoring finance is paid off,
Party A has the right to directly deduct the principal from the factoring
account and collect a factoring procedure fee, factoring finance interest,
overdue penalty interest and other fees, if Party B fails to repay the factoring
finance and pay the related fees;           (2)

Party A is entitled to learn, inspect and supervise the implementation of Party
B’s plans of production, operation and management, and its financial revenue and
other information;

          (3)

If the payment of goods received by Party A on the maturity date is not
sufficient to pay the principal, interest, overdue penalty interest and other
related fees of the factoring finance, Party A has the right to decide whether
to recourse against the purchaser at its sole discretion. Party A’s decision to
exercise its right of recourse against the purchaser shall not exempt Party B
from performing its repurchase obligation; provided that Party A has already
obtained part or all of the payment of goods from the purchaser, the repurchase
amount to be paid by Party B shall be reduced accordingly. Party A shall pay
Party B the factoring balance (if any) in a timely manner.

       

8.3     Besides the rights provided in Article 8.1, Party A is also entitled to
the following rights in Non-recourse Factoring business:

          (1)

In the event that a purchaser has failed to pay in time consecutively two (or
more) account receivables towards Party B, Party A shall be entitled to cease
factoring finance to Party B with respect to the account receivables hereunder
between Party B and such purchaser.

          (2)

___________________________________________________________

ARTICLE 9     BREACH OF CONTRACT AND LIABILITIES

9.1     General principle: Violation by either Party A or Party B hereto
constitutes a breach of contract by such party, and the breaching party hereto
shall bear the relevant liabilities in pursuance of the laws or this Contract.

9.2     Any of the following items shall be deemed as breach of contract by
Party B:

  (1)

Party B has not undertaken its liabilities hereunder or has violated its
representations, warranties or covenants herein;

          (2)

“Cross Default Event” including any of the followings:

           

 * Any other debt of Party B exceeding ___ RMB is payable or declared due prior
   to the maturity date;

 * Any other debt of Party B can not be paid prior to the maturity day;

 * Any other creditor has obtained in whole or in part the ownership of the
   business or assets of Party B, or any judgment of ruling in respect of the
   assets of Party B is enforced mandatorily, materially influencing Party B’s
   abilities to undertake its liabilities hereunder.


--------------------------------------------------------------------------------

Exhibit 10.9

  (3)

“Anticipatory Breach Event” including any of the followings:

           
 * Party B ceases or may cease its business operation or any significant portion
   thereof, or Party B disposes its business operation or any significant
   portion thereof, resulting in material adverse influence upon its abilities
   to bear its liabilities hereunder;
 * There has been any material adverse influence upon its business operation or
   financial status, or upon its abilities to bear its liabilities hereunder;
 * There has been accidences arising out of Party B’s violation of the laws,
   regulations or industrial standards with regard to food safety, safe
   production, environment protection, etc, leading to material adverse
   influence upon its abilities to undertake its liabilities hereunder;
 * Party B is or may be involved in economic disputes with large monetary
   amounts, or its assets are seized, retained or enforced mandatorily, leading
   to material adverse influence upon its abilities to undertake its liabilities
   hereunder;
 * There has been any negative change in the guarantees hereunder towards Party
   A, and Party B has not provided any other guarantee as required by Party A;
 * Any of the following which has or may have material influence on Party B’s
   its liability undertaking hereof or Party A’s interest herein: Party B or any
   of its affiliate has been investigated or levied penalties by judicial
   authorities or administrative departments concerning tax or industry and
   commerce; there is any change in the controlling relationship between Party B
   and its affiliates; any of Party B’s affiliates are or may be involved into
   significant economic disputes, litigations or arbitrations; any major
   individual investor or key management of Party B is investigated or in
   restriction of activities by judicial authorities due to involvement in
   illegality or crime, or any abnormal change thereof; any other matters upon
   Party B’s affiliates that may adversely influence Party B.
 * Party B has turned around its liabilities to Party A through affiliated
   transactions, or has obtained Party A’s money or credit by factoring with
   false (trade) contracts with affiliates;

          (4)

Aside from those set forth in Article 9.2 (3), Anticipatory Breach Event under
Recourse Factoring shall also include the followings:

         
 * There is any negative circumstance of the crediting of Party B or the
   purchaser including overdue payment, advance and failure of payment of
   interest;
 * The rate of bad accounts has been rising in no less than two (2) consecutive
   months of Party B’s account receivables against a purchaser;
 * The outstanding account receivables of Party B against a purchaser accounts
   for no less than five percent (5%) of the balance of account receivables
   thereof;
 * Party B has failed no less than two times to re-purchase the account
   receivables in full;
 * Any other circumstances influence or may have influenced upon Party B’s
   ability to undertake its responsibilities hereof.


--------------------------------------------------------------------------------

Exhibit 10.9

9.3     In the event of any of the abovementioned breach hereto, Party A shall
be entitled to take one or more of the measures below:

  (1)

Require Party B to make the correction within a specific period;

          (2)

Cease to perform the factoring towards Party B;

          (3)

Declare the performed factorings are due promptly and require Party B to
re-purchase the outstanding account receivables;

          (4)

Retain corresponding amounts in Party B’s accounts opened in Party A or any
other branches or subsidiaries of Industry and Commercial Back of China to cover
all the factoring principals and interest as well as other fees payable;

          (5)

Require Party B to further provide legal, effective and full guarantees;

          (6)

Claim directly against the purchaser upon maturity of the account receivables;

          (7)

Other measures as stipulated by laws and regulations, or set forth herein, or
deemed necessary by Party A.

9.4     For Recourse Factoring, to the extent that Party B has not repaid in
time the principal and interest of the factoring hereunder (including those
declared matured in advance), or, for Non-recourse Factoring, to the extent that
Party B has not re-purchased the account receivables in accordance hereof, Party
A shall be entitled to receive a penalty interest calculated with 30% (30% -
50%) above the factoring interest rate hereunder and number of days since the
overdue date, and to receive a compound interest for the overdue interests
calculated based on the penalty interest rate stipulated in this Article 9.

9.5     In the event that Party B has misappropriated the money under the
factorings, Party A shall be entitled to receive a penalty interest calculated
with 50% (50% - 100%) above the factoring interest rate hereunder and number of
days since the date of misappropriation; further to the above, should Party B
have not paid the interest during the period of misappropriation, Party A would
then be entitled to receive a compound interest calculated based on the penalty
interest rate stipulated in this Article 9.

--------------------------------------------------------------------------------

Exhibit 10.9

9.6     For the purpose of exercise of its credit rights hereunder, Party A is
entitled to retain corresponding amounts in the accounts in RMB or foreign
exchanges of Party B opened in Party A or any other Industry and Commercial Bank
of China branches or subsidiaries to cover the payments of Party B. In the event
of difference of currencies between the retained amount and the one hereof, a
conversion shall be made adhering to the exchange rate applied by Party A on the
retaining day. Party B shall bear the interest and other expenses arising out
between the retaining day and the Settlement Day, as well as the balance thereof
due to the change of exchange rate ( “Settlement Day” means the day when Party A
has convert the currency of the retained amount into the one hereof in
conformity with the national policies of foreign exchange administration and has
cleared all the debts of Party B).

ARTICLE 10     MISCELLANEOUS

10.1     Party A will record the principal, interest, fees and any other amounts
of Party B as well as the payment by the purchaser in its internal financial
books; the above records and all the notes and vouchers arising out of and kept
during the factoring business between Party A and Party B constitute the
effective evidence of the performance hereof by Party A and Party B.

10.2     Party B shall not assign its rights or delegate its obligations
hereunder to any third party without prior written consent of Party A.

10.3     Party A is entitled to assign its rights in whole or in part to a third
party.

10.4     Party A's failure or delay in exercising any right or deciding power
hereunder shall not operate as a waiver thereof, and any single or partial
exercise by Party A of any right or deciding power shall not preclude the
exercise of such right or deciding power in the future. The rights and remedies
hereof are cumulative, and shall not preclude any other rights or remedies as
stipulated by law.

10.5     Party A is entitled to provide the information hereunder and other
relevant information of Party B to the credit system of People’s Bank of China
and other legally established credit information databases in line with
applicable laws and regulations or upon the requirement by financial supervising
authorities, for the inquiries and usage of qualified institutions or
individuals. Party A is also entitled to, for the purpose of formation and
performance hereof, inquire about related information to Party B via the credit
system of People’s Bank of China and other legally established credit
information databases.

10.6     Where Party A notifies the purchaser(s) of the assignment of its rights
in relation to the account receivables, it is entitled to deliver the written
notice directly to such purchaser(s) without consent of Party B.

--------------------------------------------------------------------------------

Exhibit 10.9

ARTICLE 11     DISPUTE RESOLUTIONS

11.1     The execution, effectiveness, explanation and performance of this
Contract shall be governed by the laws of the People’s Republic of China. Any
dispute arising in the performance of the Contract shall be settled through
negotiation. In case that no settlement can be reached through negotiation, the
dispute shall be settled by the second method as follows.

  (1)

Submitting to _______Arbitration Commission for arbitration in accordance with
the arbitration rules thereof in _______(place of arbitration). The arbitral
award is final and binding upon both parties.

        (2)

Instituting legal proceedings in the People’s Court in the place where Party A
is located.

ARTICLE 12     THE EFFECTIVENESS, MODIFICATION, DISSOLUTION AND TERMINATION OF
THE CONTRACT

12.1     This contract shall come into force upon the signing of both Parties
and shall expire when all the obligations of Party B under the Contract have
been performed.

12.2     Unless otherwise provided by the Contract, after the Contract becomes
effective, each party shall not modify or dissolve the Contract without the
consent of the other party; any modification or variation shall be subject to
the written mutual agreement of Party A and Party B.

12.3     Once national laws, regulations or policies modify and cause that all
or part of the provisions of the Contract no longer meet the requirement of
national laws, regulations or policies, Party A and Party B shall go through
negotiations in time and modify relevant provisions as quickly as possible.

12.4     The invalidation or unenforceability of any provision of the Contract
will neither effect the validity and enforceability of other provisions, nor the
effect of the whole Contract.

12.5     The modification and dissolution of the Contract will not impact the
either party’s right to claim for compensation. The dissolution of the Contract
will not affect the effectiveness of the provisions in connection with dispute
resolution hereunder.

ARTICLE 13     MISCELLANEOUS

13.1     Under the Contract, unless the context otherwise requires, (1) any
reference to the Contract shall include this Contract and its attachment
thereof, and any modification, amendment or supplemental document; (2) any
reference to the articles, paragraphs and attachments shall only mean articles,
paragraphs and attachments hereunder; (3) the titles of provisions under the
Contract shall be only for convenience of reference and will not constitute any
explanation to the Contract or limit to the contents and scope under these
titles.

13.2     The attachments, supplements, modifications or amendments of the
Contract are hereby made as an integral part of the Contract and shall have the
same legal force as this Contract.

--------------------------------------------------------------------------------

Exhibit 10.9

13.3     The words under the Contract like “Affiliates”, “ Relationship among
Affiliates”, “Affiliate Transactions”, “Major Individual Investor”, “Key
Management Officer” and etc., shall have the same meaning with the same words as
specified in Accounting Standards for Enterprises No. 36 - Disclosure of
Affiliated Parties issued by Ministry of Finance and the amendments thereto.

13.4     The attachment of this Contract shall include the Transfer List of the
Accounts Receivables.

13.5     Other matters not contained in this Contract shall be settled through
negotiation in a friendly way by both Parties or be executed subject to the laws
and regulations of the People’s Republic of China.

13.6     The Contract shall be prepared in two (2) counterparts which shall be
equally authentic, and each party shall hold one.

13.7     Party B promises not to provide any external guarantee without the
approval of Party A.

--------------------------------------------------------------------------------

Exhibit 10.9

Party A: Jian Yang Branch of Industrial & Commercial Bank of China Ltd.
(Official Seal)
Principal(Authorized Agent): (Seal)

 

Party B: Fujian Yaxin Food Development Co., Ltd. (Official Seal)
Legal Representative(Authorized Agent): (Signature/Seal)

Date of Signature: January 31, 2011

--------------------------------------------------------------------------------